PER CURIAM.
The appellant challenges an order by which summary judgment was entered in favor of appellee United States Automobile Association on the issue of class certification. Because class certification was denied, our review is pursuant to Florida Rule of Appellate Procedure 9.180(a)(6). Applying summary judgment principles, the trial court determined that there were no genuine issues of material fact, and that the appellant, as a matter of law, could not maintain the underlying action on behalf of the purported class. Although summary judgment is an appropriate vehicle to determine issues of class certification and representation in exceptional cases, we conclude that it was inappropriate in the present case because genuine issues of material fact remain unresolved. Accordingly, we reverse the order under review and remand this case to the trial court for further proceedings pursuant to Florida Rule of Civil Procedure 1.220.
ALLEN, C.J., PADOVANO and LEWIS, JJ., CONCUR.